PER CURIAM
Husband appeals from a dissolution judgment, contending that $350 per month child support for each child and $500 per month spousal support are excessive and that he should not be required to maintain a $100,000 life insurance policy naming wife and children as beneficiaries. The parents share custody of the two children equally. On de novo review, we modify the child support and affirm in all other respects.
On de novo review, we agree that the award of $350 per month per child is excessive. Therefore, we modify the judgment to provide $275 per month per child. Belt and Belt, 65 Or App 606, 672 P2d 1205 (1983).
We have considered husband’s other assignments and find no error.
Judgment modified to provide child support of $275 per month per child; otherwise affirmed. Costs to husband.